DETAILED ACTION
Claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 are currently pending. 
Claims 2, 4, 9, 11, 16 and 18 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
	Examiner notes on the IDS filed 03/05/2020 a number of foreign patent documents and non patent literature documents are cited without a copy provided in this file wrapper. Examiner notes the documents are properly filed in the parent application 15/903,232 file wrapper and all references have been considered. 

35 USC § 101

Claims 15-20 are directed to a “computer program product”, no rejections under 35 U.S.C. 101 are appropriate as the special definition of a computer readable storage medium in [0051] specifically excludes interpretations of transitory signals. 

Double Patenting
In light of the amendment filed 09/07/2021 all double patenting rejections are withdrawn. 

Response to Arguments
Examiner agrees the Remarks filed with the Response After Final Action, the independent claims have been amended to incorporate allowable subject matter. Therefore, the rejections are withdrawn and claims are allowed herein. 


Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 are allowed. 
Regarding claim 1, the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the set of building instructions identifies, for each component of the first set of components, the set of attributes, a set of connections, a relative position, and an amount of space taken. 
Claims 3 and 5-7 depend from claim 1 and are therefore also allowed. 







wherein the set of building instructions identifies, for each component of the first set of components, the set of attributes, a set of connections, a relative position, and an amount of space taken. 
Claims 10 and 12-14 depend from claim 8 and are therefore also allowed.  


Regarding claim 15, the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the set of building instructions identifies, for each component of the first set of components, the set of attributes, a set of connections, a relative position, and an amount of space taken. 
Claims 17, 19, and 20 depend from claim 15 and are therefore also allowed. 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Molly Delaney/            Examiner, Art Unit 2666                                                                                                                                                                                            /EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666